      Case 1:17-cv-01898-AJN-JLC Document 132 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               9/1/20



  Optima Media Group Limited, et al.,

                         Plaintiffs,
                                                                                  17-cv-1898 (AJN)
                 –v–
                                                                                       ORDER
  Bloomberg L.P.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       A final pretrial conference in this matter is scheduled for September 2, 2020 at 3:00 P.M.

Dkt. No. 127. The conference will be conducted telephonically. The parties and members of the

public may access the proceeding by dialing (888) 363-4749 and entering access code 9196964.

       All participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. In addition, all

participants are encouraged to wear headsets or headphones with microphones, as this will

improve the audio quality. Finally, all of those accessing the conference — whether in listen-

only mode or otherwise — are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



       SO ORDERED.

 Dated: September 1, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
